DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the IDS have been considered by examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY PANEL HAVING A SWITCH UNIT BETWEEN A DIGITAL-TO-ANALOG CONVERTER AND AN AMAPLIFIER FOR IMPROVE DRIVING AND DRIVING METHOD THEREOF.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3, 5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al (U.S. Patent Pub. No. 2007/0024542) in view of Park et al (U.S. Patent Pub. No. 2019/0206972).

Regarding claim 1, Chung discloses a display panel (fig. 2), comprising: 
a source driving circuit (120), (fig. 2, [0051]), comprising: 
a digital-to-analog converter (250) configured to convert a digital data signal (DATA1) into an analog data signal (i.e. output of DAC 250 is analog data), (fig. 8, [0114]); 
a power amplifier (270) configured to receive the analog data signal and improve a driving capability of the analog data signal, (fig. 8, [0115]); and 
a switch unit (M41) connected to the digital-to-analog converter (250), the power amplifier (270), and a control signal terminal (CS3), and configured to connect the digital-to-analog converter (250) to the power amplifier (270) in response to a signal of the control signal terminal (CS3), (fig. 8, [0115]); and 
a pixel driving circuit (140), comprising: 
a data writing transistor (M1), a gate of the data writing transistor being connected to a control terminal (Sn), a first electrode of the data writing transistor being connected to a data signal terminal (Dm), a second electrode of the data writing transistor being connected to a first node (N1), (fig. 3, [0064]); 
a driving transistor (M4) comprising a control terminal of the driving transistor being connected to the first node (N1) through capacitor C2, and a first electrode of the (fig. 3, [0068]); 
a light-emitting unit (OLED) connected between a second electrode of the driving transistor and a second power supply terminal (ELVSS), (fig. 3, [0072]); and 
a capacitor (C2) electrically connected to the first node (N1), (fig. 3, [0069]); 
wherein an output terminal of the power amplifier (270) is connected to the data signal terminal (Dm) to supply the analog data signal with an improved driving capability to the data signal terminal, (fig. 8, [0108-0110]).

However, Chung does not mention the driving transistor comprising an active layer.
In a similar field of endeavor, Park teaches a driving transistor (Tdr) comprising an active layer (120c) located inside a base substrate (101 and 103), (fig. 5c, [0067]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Chung, by specifically providing the active layer for the driving transistor, as taught by Park, for the purpose of covering the first gate insulating film to solve the problem of a defect occurring in the electrodes provided on the insulating film, [0014-0015].

Regarding claim 3, Chung discloses wherein the switch unit (M41) comprises: 
a switching transistor (M41), a first terminal of the switching transistor being connected to the digital-to- analog converter (250), a second terminal of the switching transistor being connected to the power amplifier (270), and a control terminal of the (fig. 8, [0115]).

Regarding claim 5, Chung discloses wherein the source driving circuit (120) comprises a plurality of digital-to-analog converters (2501-250j), a plurality of power amplifiers (2701-270j), and a plurality of switch units (M41), and the plurality of digital-to-analog converters, the plurality of power amplifiers and the plurality of switch units are disposed in a one-to-one correspondence (i.e. fig. 8, shows one DAC 250j, one transistor M41 and one buffer 270j), (figs. 7-8, [0105, 0108 and 0114-0115]).

Regarding claim 8, Chung discloses wherein the switching transistor (M1) is a P-type transistor, (fig. 3, [0064]).

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Park and in view of Yang et al (U.S. Patent Pub. No. 2019/0251905).

Regarding claim 2, Chung discloses wherein the control terminal (Sn) of the data writing transistor (M1) comprises a first control terminal (Sn), and the data writing transistor (M1) comprises: 
a first P-type transistor (M1), a control terminal (Sn), a first terminal of the first P-type transistor being connected to the data signal terminal (Dm), and a second terminal of the first P-type transistor being connected to the first node (N1), (fig. 3, [0064]).


In a similar field of endeavor, Yang teaches wherein the control terminal (Gate1 and Gate2) of the data writing transistor (N1 and P1) comprises a first control terminal (Gate2) and a second control terminal (Gate1), and the data writing transistor (N1 and P1) comprises: 
a first P-type transistor (P1), a control terminal (Gate2) of the first P-type transistor (P1)  being connected to the second control terminal (Gate1), a first terminal of the first P-type transistor (P1) being connected to the data signal terminal (Data), and a second terminal of the first P-type transistor being connected to the first node; and 
a second N-type transistor (N1), a control terminal of the second N-type transistor being connected to the first control terminal (Gate2), a first terminal of the second N-type transistor (N1) being connected to the data signal terminal (Data), and a second terminal of the second N-type transistor (N1) being connected to the first node, (fig. 3, [0055]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Chung in view of Park, by specifically providing the n-type and p-type transistor for data writing, as taught by Yang, for the purpose of indicating a UE capability, [0005].

Regarding claim 9, Yang discloses wherein the display panel is a silicon-based OLED display panel (i.e. silicon substrate), [0064].
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Chung in view of Park, by specifically providing the silicon-based OLED display panel, as taught by Yang, for the purpose of improving the problem of dynamic afterimages, [0064].

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Park and in view of Huang et al (U.S. Patent Pub. No. 2013/0241910).

Regarding claim 6, Chung in view of Park discloses everything as specified above in claim 1.  However, Chung in view of Park does not mention the plurality of switch units are connected to the same control signal terminal.
In a similar field of endeavor, Huang teaches wherein the plurality of switch units (300 and 302) are connected to the same control signal terminal (BFIB), (fig. 3, [0023 and 0025]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Chung in view of Park, by specifically providing the plurality of switch units connected to the same control signal, as taught by Huang, for the purpose of reducing voltages across internal components, [0010].

Regarding claim 7, Huang discloses wherein at least part of the switch units (500 and 502) are connected to different control signal terminals (i.e. transistor 500 is connected to control signal BFI and transistor 502 is connected to control signal BFIB), (fig. 5, [0030]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Chung in view of Park, by specifically providing the plurality of switch units connected to different control signal, as taught by Huang, for the purpose of reducing voltages across internal components, [0010].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Park in view of Yang and in view of Park (U.S. Patent Pub. No. 2020/0219962; hereinafter referenced as Park’962).

Regarding claim 10, Yang discloses wherein the silicon-based OLED display panel (110) comprises: 
a display area integrated with data lines (i.e. display area having data line Data), (fig. 7, [0076-0078]). 
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Chung in view of Park, by specifically providing the silicon-based OLED display panel, as taught by Yang, for the purpose of improving the problem of dynamic afterimages, [0064].

However, Chung in view of Park and in view of Yang does not mention a dummy area located around the display area.
In a similar field of endeavor, Park’962 teaches a display panel (fig. 1) comprising:
a display area (110) integrated with data lines (171);
a dummy area (120) located around the display area (110); and 
(fig. 1, [0047-0049]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Chung in view of Park and in view of Yang, by specifically providing the dummy area, as taught by Park’962, for the purpose of minimizing a voltage drop of the driving voltage, [0007].

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11-20 are allowed.

Reasons for Allowance
Claim 4, none of the prior art of record teaches alone or in combination the limitation “wherein the display panel further comprises a clock control circuit having an output terminal for outputting a pulse signal of a first frequency, and the display panel further comprises: a frequency converter, connected to the output terminal of the clock control circuit and the control signal terminal, and configured to send a pulse signal of a 

Claim 11, none of the prior art of record teaches alone or in combination the limitation “inputting pulse signals of different frequencies to at least one control signal terminal in different driving modes; wherein each effective pulse period of the pulse signals is in a data signal writing period of a row of pixel units.”

Claims 12-20 are dependent upon claim 11 and are allowed for the reason set forth above in claim 11.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/           Primary Examiner, Art Unit 2691